DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/02/2021 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “maximum” in claim 23 line 1 is a relative term which renders the claim indefinite. The term “maximum fluence” is not defined by the claim, the specification does not Thus, this term renders the claim indefinite.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 13, and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Owens et al., Pub. No. US2012/0010684 (“Owens”).
Owens discloses a dermatological treatment device and method, the device comprising: at least one applicator 104 (see Fig. 1), comprising a radiation source selected from one or more pulsed lasers, flash lamps, and LEDs adapted to provide treatment radiation to skin region of a patient’s body (see the abstract and Pars. 0018, 0044), a power supply 414 adapted to provide electrical energy (see Figs. 4, 13, and Pars. 0003, 0018); and control system including a pulse-drive circuit and a controller configured to provide electrical energy pulses in sequence to the light/laser source, wherein the laser sources are configured to convert the electrical pulses into laser energy (see Pars. 0010, 0084-0085, and Claim 1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-4, 7-13, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Schomacker et al., Pub. No. U.S. 2013/0150841 (“Schumacher”) in view of Owens et al., Pub. No. US2012/0010684 (“Owens”).
Regarding claims 1, 13, and 24, Schomacker discloses a treatment apparatus and method for delivering laser energy to a patient's skin, the apparatus comprising: an applicator 108 including one or more laser sources adapted to provide laser energy incident on a spot of the patient's skin (see Fig. 3); a power supply 128 operative to produce electrical pulses (see Fig. 2); and a controller 132 adapted to electrical energy to each laser source in sequence (see Par. 0074).
Schomacker does not specifically teach that the controller is configured to provide electrical pulses to the laser sources, such that the leaser source convert the electrical pulses into laser energy as claimed. However, the technique for providing electrical pulses to a laser source to provide laser energy is well known in the art. Owens, described above, discloses an alternative dermatological treatment device comprising a power source coupled to a control system configured to provide electrical pulses to a source of optical radiation, e.g., one or more lasers, LEDs, flash lamps, and the like. Hence, at the time of the applicant’s, it would have been obvious to one of ordinary skill in the art to use a control system adapted to provide electrical pulses to the laser sources to provide laser pulsed directed to the patient’s skin. 
Regarding claim 2, the laser sources of Schomacker are arranged in a way the distribution of their respective deposited spots are selected from at least one of the groups consisting of adjoining, partially overlapping, and not adjoining or overlapping (see Fig. 7a).
Regarding claims 3 and 4, Schomacker teaches that the controller is in electrical communication with the laser sources and can automatically initiate a radiation exposure sequence (see Par. 0072, 0074). 
Regarding claims 7 and 8, in at least some embodiment, Schomacker teaches that the laser sources are laser diode bars (see Fig. 4, and Par. 0045).
Regarding claim 9, Schomacker teaches that, in one embodiment, the apparatus comprises an optical fiber associated with the laser sources (see Par. 0031).
Regarding claims 10 and 11, Schomacker teaches that laser sources provide different wavelengths in the range between 875 nm - 950 nm (see Par. 0055).
Regarding claim 12, Schomacker’s apparatus further comprises a cooling window (see the abstract, Fig. 3, and Pars. 0004, 0005, 0034).
Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Schomacker in view of Owens, as applied to claims 1-4, 7-13, and 24 above, in further view of Li et al., U.S. Pat. No. 8,286,643 ("Li").
Schomacker, described above, does not teach that the controller comprises a counter incremented by a trigger as claimed. However, the use of a controller comprising a counter is known in the art. Li teaches an alternative medical device for delivering optical energy to a patient's body, the device comprising a control unit 31 including a counter 33 incremented by external trigger 61 as claimed (see Figs. 2 and 5, and col. 3, lines 49-61). Thus, at the time of the .
Allowable Subject Matter
Claims 21 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED M FARAH whose telephone number is (571)272-4765. The examiner can normally be reached Mon - Fri. 9:30AM -10:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 571-272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for 
/AHMED M FARAH/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        
January 4, 2022